Case: 19-40313      Document: 00515151945         Page: 1    Date Filed: 10/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                    No. 19-40313                         FILED
                                 Conference Calendar               October 9, 2019
                                                                    Lyle W. Cayce
                                                                         Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROGELIO QUIROZ-MOREIRA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:18-CR-1436-1


Before ELROD, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Rogelio Quiroz-
Moreira has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Quiroz-Moreira has filed copies of letters written to
his trial and appellate attorneys, which we construe as a response to the
Anders motion. The record is not sufficiently developed to allow us to make a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40313    Document: 00515151945     Page: 2   Date Filed: 10/09/2019


                                 No. 19-40313

fair evaluation of Quiroz-Moreira’s claims of ineffective assistance of counsel;
we therefore decline to consider the claims without prejudice to collateral
review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Quiroz-Moreira’s response.      We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                       2